DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baptiste (US 2013/0084542).
Baptiste shows a bite rim system, comprising: a plurality of flexible and generally U-shaped dental bite rims (U-shaped wax bite rims follow the arches and are flexible before curing; [0008], [0022]), each of said rims being constructed solely from wax or paraffin (“wax bite rim”); and a plurality of replica teeth, each of said teeth including an anatomically correct whole tooth that is configured to be removably secured onto one of the dental wax bite rims ([0008], [0022]; complete arch), wherein each of the plurality of replica teeth are constructed from acrylic (portion 18 of the teeth are acrylic or alternatively [0002] discusses the conventional use of acrylic teeth), wherein the plurality of replica teeth are individual replica teeth ([0008] states “a first/second/third/fourth tooth segment comprising at least one tooth”, thus establishing the segments as being capable of being individual teeth as in the conventional dentures, detailed as an alternative in [0002]).  With respect to claim 2, wherein each of the plurality of flexible and generally U-shaped dental bite rims include a plurality of notches that are 
Apparatus claims 8-14 are rejected similarly to the above including both the mandibular and maxillary arches with teeth.

Response to Arguments
Upon further consideration, Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues that Baptiste shows segments of teeth rather than individual teeth, which appeared to be the case, however [0008] explicitly states that the segments includes “at least one tooth” and therefore the segment may be an individual tooth as claimed.  It is also of note that Baptiste establishes segments vs individual teeth as known alternatives in the art in [0002].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MATTHEW M NELSON/Primary Examiner, Art Unit 3772